280 U.S. 588
50 S.Ct. 37
74 L.Ed. 636
SOUTHERN CALIFORNIA EDISON COMPANY, petitioner,v.RAILROAD COMMISSION OF the STATE OF CALIFORNIA et al.
No. 377.
Supreme Court of the United States
October 21, 1929*

Messrs. Roy V. Reppy and W. C. Mullendore, both of Los Angeles, Cal., for petitioner.
Mr. Arthur T. George, of Los Angeles, Cal., for respondents.


1
Petition for writ of certiorari to the Supreme Court of the State of California denied.



*
 The Supreme Court of California filed the following memoranda:
S. F. 13461-Southern California Edison Co. v. Railroad Commission. By the Court on petition for rehearing: The questions presented by the petition for the writ (review) as to the validity of the proceedings under the Constitution of the United States, and all such constitutional objections, were considered by this court and decided adversely to the contention of the petitioner. The petition for a rehearing is therefore denied. Dated June 10, 1929.